 
EXHIBIT 10.2
 



CONSULTING AGREEMENT

 This Consulting Agreement is made as of the 15th day of May, 2008, by and
between Tom Gray (“Consultant”), and Diamond I, Inc., a Delaware corporation
(the “Company”).

WHEREAS, the Company desires to be assured of the association and services of
Consultant above and beyond his services as a director of the Company; and

WHEREAS, Consultant agrees to be engaged and retained by the Company upon the
terms and conditions set forth herein; and

 NOW THEREFORE, in consideration of the mutual covenants herein contained, it is
agreed:

 1. The Company hereby engages Consultant, on a non-exclusive basis, to render
consulting services with respect to the development and implementation of a oil
and gas business strategy on behalf of the Company. Consultant hereby accepts
such engagement and agrees to render such consulting services throughout the
term of this Agreement. Consultant agrees that it shall be responsible for all
expenses incurred in his performance hereunder. It is further agreed that
Consultant shall have no authority to bind the Company to any contract or
obligation or to transact any business in the Company’s name or on behalf of the
Company, in any manner. The parties intend that Consultant shall perform his
services required hereunder as an independent contractor.

 2. The term of this Agreement shall commence upon the mutual execution of this
Agreement and shall continue until May 14, 2009.

 3. In consideration of the services to be performed by Consultant, the Company
agrees to pay to Consultant the following compensation:

the Company shall issue 8,000,000 shares of the Company’s $.001 par value common
stock upon the mutual execution of the Agreement.

 4. The Company represents and warrants to Consultant that:

  A. The Company will cooperate fully and timely with Consultant to enable
Consultant to perform his obligations hereunder.

  B. The execution and performance of this Agreement by the Company has been
duly authorized by the Board of Directors of the Company.

  C. The performance by the Company of this Agreement will not violate any
applicable court decree, law or regulation, nor will it violate any provisions
of the organizational documents of the Company or any contractual obligation by
which the Company may be bound.
 
 
 5.         Consultant represents and warrants to the Company that:

 
  A. Consultant is under no disability with respect to entering into, and
performing under, this Agreement.

  B. The performance by Consultant under this Agreement will not violate any
applicable court decree, law or regulation, nor will it violate any provisions
of any contractual obligation by which Consultant may be bound.

  C. Consultant represents and warrants that it has investigated the Company,
its financial condition, business and prospects, and has had the opportunity to
ask questions of, and to receive answers from, the Company with respect thereto.
Consultant acknowledges that it is aware that the Company currently lacks
adequate capital to pursue its full plan of business.

  D. Consultant represents and warrants to the Company that the shares of common
stock being acquired pursuant to this Agreement are being acquired for his own
account and for investment and not with a view to the public resale or
distribution of such shares and further acknowledges that the shares being
issued have not been registered under the Securities Act or any state securities
law and are “restricted securities”, as that term is defined in Rule 144
promulgated by the SEC, and must be held indefinitely, unless they are
subsequently registered or an exemption from such registration is available.

  E. Consultant consents to the placement of a legend restricting future
transfer on the share certificates representing the shares of common stock to be
issued hereunder, which legend shall be in the following, or similar, form:

“THE STOCK REPRESENTED BY THIS CERTIFICATE HAS BEEN ISSUED IN RELIANCE UPON THE
EXEMPTION FROM REGISTRATION AFFORDED BY SECTION 4(2) OF THE SECURITIES ACT OF
1933, AS AMENDED. THE STOCK MAY NOT BE TRANSFERRED WITHOUT REGISTRATION EXCEPT
IN TRANSACTIONS EXEMPT FROM SUCH REGISTRATION.”

 6. Until such time as the same may become publicly known, the parties agree
that any information provided to either of them by the other of a confidential
nature will not be revealed or disclosed to any person or entity, except in the
performance of this Agreement, and upon completion of Consultant's services and
upon the written request of the Company, any original documentation provided by
the Company will be returned to it. Consultant, including each of his
affiliates, will not directly or indirectly buy or sell the securities of the
Company at any time when he or they are privy to non-public information.

  Consultant agrees that he will not disseminate any printed matter relating to
the Company without prior written approval of the Company.

  Consultant agrees that he will comply with all applicable securities laws, in
performing on behalf of the Company hereunder.

 7. All notices hereunder shall be in writing and addressed to the party at the
address herein set forth, or at such other address as to which notice pursuant
to this section may be given, and shall be given by personal delivery, by
certified mail (return receipt requested), Express Mail or by national or
international overnight courier. Notices will be deemed given upon the earlier
of actual receipt of three (3) business days after being mailed or delivered to
such courier service.

  Notices shall be addressed to Consultant at:

  Tom Gray
  ________________________
  ________________________

  and to the Company at:

  Diamond I, Inc.
  Attention: David Loflin
  8733 Siegen Lane
  Suite 309
  Baton Rouge, Louisiana 70810
 
 
 8.         Miscellaneous.

 
  A. In the event of a dispute between the parties arising out of this
Agreement, both Consultant and the Company agree to submit such dispute to
arbitration before the American Arbitration Association (the “Association”) at
its Dallas, Texas, offices, in accordance with the then-current rules of the
Association; the award given by the arbitrators shall be binding and a judgment
can be obtained on any such award in any court of competent jurisdiction. It is
expressly agreed that the arbitrators, as part of their award, can award
attorneys fees to the prevailing party.

  B. This Agreement is not assignable in whole or in any part, and shall be
binding upon the
parties, their heirs, representatives, successors or assigns.

  C. This Agreement may be executed in multiple counterparts which shall be
deemed an original. It shall not be necessary that each party execute each
counterpart, or that any one counterpart be executed by more than one party, if
each party executes at least one counterpart.

  D. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware.


      DIAMOND I, INC.


      By: /s/ DAVID LOFLIN
       David Loflin
       President
 

/s/ TOM GRAY
Tom Gray